MARKETING AGREEMENT This Joint Marketing Agreement (“Agreement”) is made and entered into as of this 10th day of October, 2007 (“Effective Date”) by, and between optionsXpress, Inc. and Xpresstrade, LLC (collectively “optionsXpress”) and Media Sentiment, Inc.The purpose of this agreement is for Media Sentiment, Inc. and optionsXpress to jointly market their respective services as outlined herein. 1. Media Sentiment, Inc. Obligations: a. Media Sentiment, Inc.will provide a link to optionsXpress, Inc.’s website and Xpresstrade, LLC’s website on the Media Sentiment, Inc.website. b. Upon reasonable request, Media Sentiment, Inc.will provide optionsXpress with a list of individuals visiting the Media Sentiment, Inc.site or otherwise using the Media Sentiment, Inc.services that have opted-in to receive marketing materials relating tobroker-dealers and their contact information. c.Media Sentiment, Inc. shall receive a royalty-free, worldwide right to use, display, copy, and reproduce the optionsXpress, Inc.and Xpresstrade, LLC trademarks solely in connection with promotion of optionsXpress, Inc. and Xpresstrade, LLC on the Media Sentiment, Inc.websiteand pursuant to the terms of this Agreement. All use by Media Sentiment, Inc.of the optionsXpressand Xpresstrade names and trademarks,will be subject to the prior review and written approval of a designated optionsXpress principal, including the Chief Compliance Officer or his designee, and shall be accompanied by such legal terms, disclosures or content changes as optionsXpress designates. optionsXpress reserves all rights and title in all graphic images, text, trade names, trademarks, copyrights, and all other intellectual property rights. optionsXpressmay revoke Media Sentiment, Inc.’s license at any time in its sole discretion by providing Media Sentiment, Inc. written notice. Media Sentiment, Inc. will be solely responsible for the development, operation, and maintenance of the Media Sentiment, Inc.site and for all materials that appear on the Media Sentiment, Inc. site. For example, Media Sentiment, Inc. will be solely responsible for: · the technical operation of your site and all related equipment · posting of content on the Media Sentiment, Inc. site and linking that content to the optionsXpress, Inc. and/or Xpresstrade, LLCsites. · the accuracy, appropriateness, and compliance with applicable law of all content, advertisements and materials posted on the Media Sentiment, Inc.site, or used in webinars or presentations. · ensuring that materials posted on all links within the Media Sentiment, Inc. site do not violate or infringe upon the rights of any third party (including, for example, copyrights, trademarks,or other personal or proprietary rights) · ensuring that materials posted on the Media Sentiment, Inc. site are not libelous or otherwise in violation of applicable law or regulation · ensuring that the Media Sentiment, Inc. site accurately and adequately discloses, either through a privacy policy or otherwise, how Media Sentiment, Inc. collects, uses, stores, and discloses data collected from visitors, including, where applicable, that third parties (including advertisers) may serve content and/or advertisements and collect information directly from visitors and may place or recognize cookies on visitors' browsers. optionsXpress, Inc. and Xpresstrade, LLC disclaim all liability for Media Sentiment, Inc.’s responsibilities hereunder, including those relating to the development, operation, maintenance, and content of the Media Sentiment, Inc.site, presentations, statements in webinars and oral and written statements made by or on behalf of Media Sentiment, Inc. 2. optionsXpress Obligations: a. optionsXpress shall receive a royalty-free, worldwide right to use, display, copy, and reproduce the Media Sentiment, Inc.trademarks solely in connection with providing information on the Resources and Webinars pages of the optionsXpress website or such other appropriate page on either the optionsXpress, Inc. or Xpresstrade, LLC website. c.optionsXpress, Inc. and Xpresstrade, LLC may provide links to Media Sentiment, Inc. on their respective websites. 3. Mutual Marketing: Both parties agree to work in good faith to provide educational information through webinars or other means, the content of which shall be subject to the prior review and written approval of a principal of optionsXpress. 4. Term of Agreement: The term of this agreement shall begin on the date first set forth below and shall continue until terminated by either party for any or no reason upon thirty (30) days written notice to the other party. Notwithstanding the foregoing, this agreement may be terminated immediately should applicable law or regulation prevent either party from fulfilling its obligations under this Agreement. 5. Representations and Warranties: Each party represents and warrant to the other that: (i) it has the right to enter into this Agreement and perform its obligations in the manner contemplated by this Agreement; (ii) this Agreement does not conflict with any other agreement entered into by it; and (iii) it owns all of the rights in and to the trademarks to be used in connection with this Agreement. The foregoing representations and warranties shall also be deemed covenants that such representations and warranties will remain true and correct throughout the term of this Agreement. 6. Confidential Information.
